Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Objections
Claims 1-3, 5-8, 10, 12 and 13 objected to because of the following informalities:  inconsistency of the terms of “basketball” and “ball”.  Appropriate correction is required.
	Also, claim 1, lines 9, and and, seems as typo.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10, 12-15, 17, 18, 20-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, it is unclear if “the track of the frame” (line 6); “the shooter wheel track” (line 13) and “shooter track” (line 19) are any different, or are the same track defined by the frame.
	Line 14, what is “contact surfaces that face the shooter wheel”, to which direction the claim referred to? No indication to any location of the wheel, thus it is unclear what is that “faces” the shooter wheel, which direction/position.?
	With respect to claim 2, to which “the track” the claim referred to.
	With respect to claim 5, The term “sufficiently close to the contact surfaces” is a relative term which renders the claim indefinite. The term “sufficiently close to the contact surfaces” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	With respect to claim 10 same issues as discussed above with respect to claim 5.
	With respect to claim 14, what is “adaptive basketball shooting device”?
	Also, the claim recites “configured to eject a basketball upward, allowing a user with limited use of his or her arms to shoot a basket from a seated position”; and also “and actuating a shooter wheel of the device to eject the basketball from the frame in an upward trajectory”.  It is unclear if the basketball is ejected by the shooter wheel, what/and how a user’s hand are to shoot a basket. Also, what is “eject a basketball upward”? 
	The limitation "into to the frame " in line 7 and “within the frame” line 8, there is insufficient antecedent basis for these limitations in the claim.
	What is “with the basketball pressed between the conveyor belt and guide rails facing the conveyor belt”, what direction? 
	Lastly, it is unclear if the manner of eject basketball via electric power (lines 3-5) is any different than the shooter wheel (lines 10+) that act the same, to eject basketball in the same upward manner.
	With respect to claim 22, same issues as discussed above with respect to claim 1.
	In addition, the above claims are also rejected as indefinite as it is unclear to what “contact surface/s” the claims are referring to.  The terms “contact surface” (e.g. line 14, or line 16, and etc.) is so vague, and such surface/s can be in infinite areas and the claims where never define any specific “contact surface/s” to convey to a skill artisan what structure applicant sought to claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, 12-15, 17, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden US 4,841,945 (“Braden”) in view of Bowers GB2279574 (“Bowers”) and Rohrer et al US 4,721,428 (“Rohrer”) OR in the alternative further in view of Edson US 2014/0109887 (“Edson”).
	As per claim 1, Braden discloses a device (ball feeding and throwing apparatus 10)(Figs. 1-4; 3:13-4:3 and 4:34-9:12) comprising: 
	a frame the frame having a lower transport section and an upper shooting section (throwing apparatus includes frame 24 supporting a ball projecting means 14 (i.e. upper shooting section) and transporting means 16 (lower transport section)(Figs. 1, 3 and 4; 4:34-45) 
	a conveyor system disposed in the lower transport section and configured to retrieve a ball, and in cooperation with a track defined by the frame convey the ball vertically within the frame ((conveying 16 configured to retrieve a ball from a surface (configure to retrieve a ball 74 from a surface of a hopper)(note Fig. 4 as the surface of the hopper is to be retrieve therefrom), and in cooperation with the frame convey the ball vertically relative to the frame (transporting, conveying means 16 configure to retrieve a ball (such as ball/s 74) from a surface of hopper 12, to be transported in a vertical direction)(Figs. 1, 2 and 4; note 4:46-5:6 and 5:24+; note 5:34-6 and 7:30 as the structure and function of the convening means 16 to vertically deliver balls) and 
	a shooter wheel system disposed in the upper shoring section and [and] configured to receive the ball from the conveyor system and eject the ball upward from the device (ball projecting means 14 including wheels 56-58 configure to receive a ball from conveying means 16 and to eject the ball therefrom)(Fig. 1 and 5:7-22).
	wherein the shooter wheel system comprises a shooter wheel that is driven by a motor (wheel 56 and/or 58 driven by motor 60)(Fig. 1; 5:7-22) and a pair of upper guide rails that define a shooter wheel track (construed as ball outlet 48)(Fig. 1), the upper guide rails having stationary arcuate contact surfaces that face the shooter wheel, wherein the arcuate contact surfaces of the upper guide rails are configured to contact the ball such that the ball is positioned between and in contact with a contact surface of the shooter wheel on one side and the arcuate contact surfaces of the upper guide rails on an opposite side, and wherein the shooter track (the wheels are facing the arcuate end 48 and contact at feed region 50)(Fig. 1; 4:61+), in combination with a rotational force applied by the shooter wheel, ejects the ball upward from the device (Fig. 1 in conjunction to 5:7-22 as a ball is given a rotational force via the wheel-the outlet end 48-at the feed region 50 to eject ball 74 at direction E).
	With respect with the intended use of the device as the frame configured to be mounted on a wheelchair or on which the wheelchair is positioned, it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Same is applicable to the use of “a basketball”, which does not changed the use of the device, and the use of a basketball is nothing more than intended use that does not accorded much patentability weight. 
	Braden is not specific to the intended use of his device to be mounted to a wheelchair.
	Braden is not specific regarding the conveyor system configured to retrieve a ball from a court surface on which the wheelchair is positioned.
	With respect to attachment to a wheelchair, it is well known to mount a frame configure to firing ball, to a wheelchair as taught by Bowers (wheelchair 2  with attachment 4)(Fig. 1; page 1:1-14; page 4:2-14).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s frame as mounting a frame of an adaptive basketball shooting device on a wheelchair as taught by Bowers for the reason that a skilled artisan would have been motivated by Bowers’ suggestions to allow disable people to play and practice sport and recreational activates (1:1-14).
	With respect to conveyor system configured to retrieve a ball from a court surface, Rohrer discloses a conveyor system configured to retrieve a ball from a court surface (gathering rams 41 with chute 43 and “friction wheel” 29 to feed balls from a court surface)(Figs. 1-5; 2:8-21).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s conveyor system configured to retrieve a ball from a court surface on which the wheelchair is positioned as taught by Rohrer for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results to enhance the use of Braden’s device to gather balls from the playing surface to be ready to deliver to a player.  
	With the modified device of Braden- Bowers- Rohrer the conveyor system configured to retrieve a ball from a court surface on which the wheelchair is positioned.
 	Lastly, with respect to “a pair of upper guide rails that define a shooter wheel track the upper guide rails having stationary arcuate contact surfaces that face the shooter wheel, wherein the arcuate contact surfaces of the upper guide rails are configured to contact the ball such that the ball is positioned between and in contact with a contact surface of the shooter wheel on one side and the arcuate contact surfaces of the upper guide rails on an opposite side”, if there is any doubt regarding Braden’s curve outlet end 48 as such, the examiner notes that  such structure is well known in the art.
	Edson discloses a pair of upper guide rails that define a shooter wheel track the upper guide rails having stationary arcuate contact surfaces that face a shooter wheel, wherein the arcuate contact surfaces of the upper guide rails are configured to contact a ball such that the ball is positioned between and in contact with a contact surface of the shooter wheel on one side and the arcuate contact surfaces of the upper guide rails on an opposite side (chute 120 formed by rails 122 (Fig. 5 [0025]-[0027]) as the chute 120 position to guide a ball (130) and position in such location in relation to wheels 72/74)(Figs. 4A and 4B; [0021]-[0024]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s a pair of upper guide rails that define a shooter wheel track the upper guide rails having stationary arcuate contact surfaces that face the shooter wheel, wherein the arcuate contact surfaces of the upper guide rails are configured to contact the ball such that the ball is positioned between and in contact with a contact surface of the shooter wheel on one side and the arcuate contact surfaces of the upper guide rails on an opposite side as taught by Edson for the reason that a skilled artisan would have been motivated in  use of known technique to improve similar device in the same way forming a machine that is configure to deliver, eject, a ball via a rotational force initiated by the wheel and the guide thereof.  
	As per claim 2, with respect to wherein the conveyor system comprises lower guide rails configured to guide vertical movement of the ball within the frame, note Figs. 2-4 and 5:23-6:63, 7:31-8:15 and 8:47-9:12 as the lower bottom of the conveyers means 16 incorporates with hopper 12 holding balls to be picked-up and to be transfer in a vertical movement (as indicated as arrow A, Fig. 1). The cooperation, between the lower conveying means and the hopper’s portion (e.g. Fig. 4) to assist in deliver balls in the vertical manner construed as such lower guide rails. 
	Also, note Rohrer’s Figs. 1, 3 and 5 in conjunction to 2:8-21 as the guide arms (41) and duct 43 as a lower guide rails configure to guide balls in a vertical movement. 
	As per claim 3, with respect to wherein the lower guide rails have a contact surfaces and the conveyor system further comprises a conveyor belt positioned opposite the lower guide rails such that the ball is interposed between a contact surface of the conveyor belt and the contact surfaces of the lower guide rails during vertical movement, the conveying means 16 includes an endless conveyer chain 26 position the opposite of the lower guide rails and with transports 98 98 (e.g. Figs. 2-4) guides balls in the vertical direction; again note Figs. 2-4 and 5:23-6:63, 7:31-8:15 and 8:47-9:12 as the structure and operation of the conveyer and the hopper holding balls therewithin (i.e. ball/s upon a surface); also, note Rohrer’s Figs. 1, 3 and 5 in conjunction to 2:8-21 as the guide arms (41) and duct 43 as a lower guide rails configure to guide balls in a vertical movement; as the guide include contact surface to move the balls vertically. 
	As per claim 5, with respect to wherein the contact surface of the conveyor belt is positioned sufficiently close to the contact surfaces of the lower guide rails so that pressure is applied to the ball by the contact surfaces during vertical movement, as discussed above the examiner is unclear what is applicant sought to claim.  With respect to the conveying means connecting the hoper (i.e. a surface to deliver a ball therefrom) as discussed above note Figs. 2-4 and 5:23-6:63, 7:31-8:15 and 8:47-9:12 as the lower bottom of the conveyers means 16 incorporates with hopper 12 holding balls to be picked-up and to be transfer in a vertical movement (as indicated as arrow A, Fig. 1); the conveying means 16 includes an endless conveyer chain 26 position the opposite of the lower guide rails and with transports 98 98 (e.g. Figs. 2-4).
	Once more, note Rohrer’s Figs. 1, 3 and 5 in conjunction to 2:8-21 as the guide arms (41) and duct 43 as a lower guide rails configure to guide balls in a vertical movement, as the guide include contact surface to move the balls vertically.
	As per claim 6, with respect to wherein a lowermost surface of the conveyor belt is positioned about 7.5 to 9.5 inches above a lowermost surface of the lower guide rails, although Braden is not specific regarding wherein the horizontal distance between the contact surface and the closest surface of the guide rails is from about 7.5 to 9 inches, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s device with such dimensions as claimed for the reason that a skilled artisan would have been motivated in discovering the optimum dimension to allow an optimum retrieving of a ball from a surface and deliver it to conveyer in the optimum manner to allow an optimum receiving of the ball within a shooter wheel to eject the ball in the optimize manner.   
	As per claim 7, with respect to further comprising a positioning member configured to deflect an upper region of the conveyor belt toward the lower guide rails to urge the ball upward into engagement with the shooter wheel system such member construed as any part, element, feature, and etc. such as element 44, element 20, chute 22, and etc. at the end of the conveying means 16 (which as discussed above the lower portion in communication with hopper 12, i.e. surface for ball/s) at 46 to receive a ball 72 thereto, to be deliver to wheel system (projection means 16) in Fig. 1 and 4:46-5:23.
	As per claim 8, with respect to wherein the frame includes a platform, construed as any beams/section (158/160), i.e. lower region or middle and upper beam/rejoins (not marked upon the drawings) as shown in Figs. 1 and 4 of Braden.  Also, note Bowers’ Figs. 1 and 2 as the attachment 4 to be attached to wheelchair via the frame (to include the armrest support).  
	With respect to the intended use of the device as that is configured to be attached via armrest supports of the wheelchair, as mentioned above with respect to claim 1it is noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
	As per claim 10, with respect to wherein a contact surface of the shooter wheel is disposed sufficiently close to and the arcuate contact surfaces of the upper guide rails is so that the contact surfaces apply pressure to the ball during shooting, note Braden’ s Fig. 1 as the end 48 and the wheels 56-58 and the contact surface 50 that sufficiently close position to apply a sufficient pressure to the ball during shooting; also, note Edson’s Figs. 4A and 4B as the position of chute/rails 120 position relative to wheels 72-74 as such sufficiently close position to apply a sufficient pressure to the ball during shooting. 
	As per claim 12, with respect to further comprising a control system in electrical communication with a drive assembly for the conveyor system and a drive assembly for the shooter wheel system, note 8:8-15 ”Preferably motor 176 is a variable speed motor so that the ball feeding rate can be easily and quickly varied, at a control panel 180 attached to frame 24, according to particular practice requirements. It is also within the scope of the invention that the speed of drive motor 176 be programmable, for example, at panel 180, so as to vary the ball feeding rate as a function of time, as sometimes may be desirable.”
	As per claim 13, although Braden is not specific regarding his control means 180 wherein the control system includes a user interface configured to allow the user to actuate the conveyor system and the shooter wheel system, such modification to Braden would have been nothing more than combining prior art elements according to known methods to yield predictable results forming an enhance control means including user interface that allow easy control-communication as retrieving a ball from a surface and deliver it to a shooter wheel via conveyer system.
	Also, note Bowers’ Figs. 1 and 2 in conjunction to Fig. 7 and page 7:7+ as the use of control means 8 with a user interface to control the operation of the ball shooting means of balls therefrom.   
	As per claim 14, Braden discloses a method of shooting balls from a device (method of a ball feeding and throwing apparatus 10)(Figs. 1-4; 3:13-4:3 and 4:34-9:12 comprising: 
	providing, an electrically powered adaptive ball shooting device configured to eject a basketball upward (providing wheel 56 and/or 58 driven by motor 60 to eject balls therefrom)(Fig. 1; 5:7-22);
(mounting a frame 24 upon base/lower beams 158/160)(Figs. 1 and 4; 4:34-45); 	
	actuating a driven conveyor belt of the device to draw a ball into the frame (actuating  a transporting, conveying means 16 including an endless loop chain; configure to retrieve a ball (such as ball/s 74) from a surface of hopper 12, to be transported in a vertical direction)(Figs. 1, 2 and 4; note 4:46-5:6 and 5:24+; note 5:34-6 and 7:30 as the structure and function of the convening means 16 to vertically deliver balls);
	and to move the ball vertically upward within the frame (using the transporting, conveying means 16/26 to retrieve a ball (such as ball/s 74) from a surface of hopper 12, to be transported in a vertical direction)(Figs. 1, 2 and 4; note 4:46-5:6 and 5:24+; note 5:34-6 and 7:30 as the structure and function of the convening means 16 to vertically deliver balls) with ball pressed between the conveyor belt and guide rails facing the conveyor belt (ball 74 is position between the conveyer belt 26 and the rail (within the channel 86 of members 82)(figs. 1 and 2; 5:23-43) as the ball is guided upward via transporters 98 and stacking element 140)(Fig. 1 and 7:7-30);  and 
	actuating a shooter wheel of the device to eject the ball from the frame in an upward trajectory (actuating a ball projecting means 14 including wheels 56-58 configure to receive a ball from conveying means 16 and to eject the ball therefrom)(Fig. 1 and 5:7-22).
	With respect to “method of shooting a basketball from a wheelchair”, as recites in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)
	With respect to the intended use of the device to deliver, move and shoot basketball/s, as mentioned above the use of “a basketball”, does not changed the structure and function of the device to deliver, move and shoot balls, and thus the use of a basketball is nothing more than intended use that does not accorded much patentability weight. 
	Braden is not specific for providing on a wheelchair and draw a ball from a ball court surface into the frame.
	With respect to attachment to a wheelchair, i.e. providing on a wheelchair, it is well known to mount a frame configure to firing ball, to a wheelchair as taught by Bowers (wheelchair 2  with attachment 4)(Fig. 1; page 1:1-14; page 4:2-14).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s “providing on a wheelchair” (i.e. the electric powered means) as taught by Bowers for the reason that a skilled artisan would have been motivated by Bowers’ suggestions to allow disable people to play and practice sport and recreational activates (1:1-14).
	With respect to conveyor system configured to retrieve a ball from a court surface, Rohrer discloses a conveyor system configured to retrieve a ball from a court surface (gathering rams 41 with chute 43 and “friction wheel” 29 to feed balls from a court surface)(Figs. 1-5; 2:8-21).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Braden’s conveyor system configured to retrieve a ball from a court surface on which the wheelchair is positioned as taught by Rohrer for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results to enhance the use of Braden’s device to gather balls from the playing surface to be ready to deliver to a player.  
	With respect to, allowing a user with limited use of his or her arms to shoot a basket from a seated position, within the modified Braden by at least the teachings of Bowers a user with a limit hand movement would have been able to performance as such via the powered electric means to eject balls from a device (as taught by Braden) and the device coupled to a wheelchair (as taught by Bowers; note page 11:24+ as the attachment 4 for shooting balls therefrom is suitable to wheelchair users with severe disabilities).
	As per claim 15, with respect to further comprising, after drawing the basketball into the frame but prior to actuating the shooter wheel, the user turning the conveyor belt off and driving the wheelchair to shooting position relative to a basket with the basketball held in a fixed vertical position within the frame by pressure between the driven belt and the guide rails, note Bowers’ Fig. 7 (page 7-7:9:12) in conjunction to Figs. 3-6 as Bowers gives a detail explanation regarding the control structure that controls the operation of the attachment 4 to shoots balls therefrom; note also page 9:13-11:23 as bowers give a detail explanation to the communication between the control means 8 to the attachment 4 to shoot balls therefrom.
	Within the modified Braden by the teachings of Bowers, the control system (as taught by Bowers) would have been electronically communicate with the deliver and shooting structure of Braden to drive a ball upward (via the transport means) and to shoot therefrom (via the shooting means).
	As per claim 17, with respect to wherein the steps of actuating the driven belt and actuating the shooter wheel comprise the user operating switches provided on a control panel that is in electrical communication with a controller, note Bowers’ Fig. 7 (page 7-7:9:12) in conjunction to Figs. 3-6 as Bowers gives a detail explanation regarding the control structure that controls the operation of the attachment 4 to shoots balls therefrom (see for example the use of switch 50/switch pin 52, switch/sensors 70/72; switches 92- 94-98-100, and etc.); note also page 9:13-11:23 as bowers give a detail explanation to the communication between the control means 8 to the attachment 4 to shoot balls therefrom.
	Within the modified Braden by the teachings of Bowers, the control system (as taught by Bowers) actuating the driven belt and actuating the shooter wheel (via the transport means and via the shooting means, as taught by Braden).
	As per claim 18, with respect wherein the controls include a switch that actuates the driven belt, a switch that actuates the shooter wheel, and a knob that allows the user to control the speed of the shooter wheel, note Bowers’ Fig. 7 (page 7-7:9:12) in conjunction to Figs. 3-6 as Bowers gives a detail explanation regarding the control structure that controls the operation of the attachment 4 to shoots balls therefrom (see for example the use of switch 50/switch pin 52, switch/sensors 70/72; switches 92- 94-98-100, and etc.); note also page 9:13-11:23 as bowers give a detail explanation to the communication between the control means 8 to the attachment 4 to shoot balls therefrom.
	Within the modified Braden by the teachings of Bowers, the control system would have included switches and a control knob to control speed (as taught by Bowers) to be in electrical communication with the driven belt (to deliver a ball) , to actuates the shooter wheel, and to allows the user to control the speed of the shooter wheel (as taught by Braden).
	Also, note 8:8-15 in conjunction to Fig. 1 (as the control 180  includes a switch/knob) of Braden ”Preferably motor 176 is a variable speed motor so that the ball feeding rate can be easily and quickly varied, at a control panel 180 attached to frame 24, according to particular practice requirements. It is also within the scope of the invention that the speed of drive motor 176 be programmable, for example, at panel 180, so as to vary the ball feeding rate as a function of time, as sometimes may be desirable.” 
	As per claim 20, although Braden is not specific regarding further comprising, prior to the step of actuating the driven belt, inflating a tire of the shooter wheel to a pressure of from about 5 to 20 psi, such a well-known manner would have been obvious as use of a known technique to improve a similar device in the same way as providing the optimum wheel pressure that eject a ball therefrom in the optimum speed, trajectory, and etc. for purposes of practice and/or game.
	If there is any doubt regarding Braden’s wheels including inflated tires, the use of an inflated wheels to eject a ball from a machine is well known and a skilled artisan would have appreciated that within Braden’s such wheels with inflated tires (to the optimize pressure) would have been obvious as nothing more than providing a simple substitution for one known element for another.
	As per claim 21, with respect to wherein the arcuate contact surfaces are concave, note Braden’s Fig. 1 regarding end 48; note Edson’s Figs. 4A-5 as to the rails 120/122. 
	As per claim 22, since the claim’s limitations are very similar to claims 1 and 3, the examiner states that claim 21 is rejected over Braden, Bowers and Rohrer (or Edson) for the same reasons discussed above with respect to claims 1 and 3. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above  rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 23, with respect to  wherein the lower guide rails include arcuate surfaces configured to initiate contact between the basketball and a lowermost surface of the conveyor belt to guide the basketball from the basketball court surface into contact with the conveyor belt, note Rohrer’s Figs. 2 and 5 as the lowermost section to transfer the balls is arcuate.  Within the modified device, such arcuate would have been in conjunction to the conveyor belt to transfer the balls to the shooting section (as taught by Braden).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10, 12-15, 17, 18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      9/21/2022          

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711